Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 4913172) in view of Call (US 2519740) and Pound (US 2203361).
Regarding claim 1, Chou teaches a fluid dispensing comb assembly (10) for dispensing a fluid hair treatment while combing hair, said assembly comprising: a comb (12) having a reservoir being integrated therein wherein said reservoir is configured to contain a fluid (ointment, col. 1, ll. 21-29), said comb having a plurality of teeth (121) for combing hair, each of said teeth having an opening extending into said reservoir wherein each of said teeth is configured to dispense the fluid into the hair, wherein said comb has a handle portion (11) extending rearwardly from a head portion, said comb having a divider (114, 115) being positioned therein, said divider dividing said handle portion from said head portion such that said handle portion is fluidly discrete from said head portion, said reservoir being 
Chou does not teach that said heating element has opposing ends being spaced on said divider, said heating element having a pair of straight sections, each straight section extending perpendicularly from said divider, said heating element having a medial section extending between said straight sections, said medial section being arcuate wherein said heating element is U-shaped and a plurality of balls, each of said balls being positioned within a respective one of said teeth., each of said balls being biased into said opening in said respective tooth for closing said opening wherein each of said balls is configured to inhibit the fluid from passing through said opening, each of Page 2 of 9 said balls being urgeable into said respective tooth thereby displacing said balls from said opening in said respective tooth wherein each of said balls is configured to facilitate the fluid to pass outwardly through said opening in said respective tooth.
Pound teaches a heating element (11) that has opposing ends being spaced on a divider (10), said heating element having a pair of straight sections, each straight section extending perpendicularly from said divider, said heating element having a medial section extending between said straight sections, said medial section being arcuate wherein said heating element is U-shaped (Fig. 1).
Call teaches a plurality of balls (8), each of said balls being positioned within a respective one of said teeth (3) of a comb, each of said balls being biased (by leaf spring 10) into said opening in said respective tooth for closing said opening wherein each of said balls is configured to inhibit the fluid from passing through said opening (col. 4, Il. 4-12), each of said balls being urgeable into said respective tooth 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the heating element of Chou with a heating element that has opposing ends being spaced on said divider, said heating element having a pair of straight sections, each straight section extending perpendicularly from said divider, said heating element having a medial section extending between said straight sections, said medial section being arcuate wherein said heating element is U-shaped as taught by Pound, wherein doing so would merely be a matter of simple substitution of one known heating element for another with predictable results.
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the cotton tips of Chou with a plurality of balls, each of said balls being positioned within a respective one of said teeth, each of said balls being biased into said opening in said respective tooth for closing said opening wherein each of said balls is configured to inhibit the fluid from passing through said opening, each of said balls being urgeable into said respective tooth thereby displacing said balls from said opening in said respective tooth wherein each of said balls is configured to facilitate the fluid to pass outwardly through said opening in said respective tooth as taught by Call for the purpose of depositing an even amount of liquid (Call, col. 3, Il. 61-68).
Regarding claim 3, the combination of Chou, Call and Pound teaches the assembly according to claim 1, wherein each of said teeth extends downwardly from said head portion, each of said teeth having a distal end with respect to said head portion, said opening in each of said teeth extending through said distal end (Chou, Fig. 3).

Regarding claim 7, the combination of Chou, Call and Pound teaches the assembly according to claim 1, wherein each of said balls has a diameter being greater than the diameter of said opening thereby inhibiting said balls from passing through said opening (Call, col. 4, Il. 4-12 and Fig. 2).
Regarding claim 8, the combination of Chou, Call and Pound teaches the assembly according to claim 7, further comprising a plurality of biasing members (Call, 10), each of said biasing members being positioned within a respective one of said teeth, each of said biasing members engaging said ball in said respective tooth, each of said biasing members biasing said ball into said opening in said respective tooth for closing said opening (Call, col. 4, Il. 4-12).
Claim(s) 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Call and Pound as applied to claim 1 above, and further in view of Levinson (US 2017/0079404).
Regarding claim 6, the combination of Chou, Call and Pound teaches the assembly according to claim 1, further comprising a power supply (Chou, 125) being positioned within said handle portion of said comb, said power supply being electrically coupled to said switch.
Chou does not teach that said power supply comprises: at least one rechargeable battery being electrically coupled to said switch; and a charge port being recessed into said handle portion wherein said charge port is configured to receive a charge cord from a power source, said charge port being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery.
Levinson teaches a power supply that comprises: at least one rechargeable battery (26) being electrically coupled to said switch; and a charge port (30) being recessed into said handle portion wherein said charge port is configured to receive a charge cord from a power source, said charge port 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the power supply of Chou with a power supply comprising : at least one rechargeable battery being electrically coupled to said switch; and a charge port being recessed into said handle portion wherein said charge port is configured to receive a charge cord from a power source, said charge port being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery as taught by Levinson, wherein doing so would be a matter of simple substitution of one power supply for another with predictable results.
Regarding claim 9, Chou teaches a fluid dispensing comb assembly (10) for dispensing a fluid hair treatment while combing hair, said assembly comprising: a comb (12) having a reservoir (120) being integrated therein wherein said reservoir is configured to contain a fluid (ointment, col. 1, Il. 21-29), said comb having a plurality of teeth (121) for combing hair, each of said teeth having an opening (123) extending into said reservoir wherein each of said teeth is configured to dispense the fluid into the hair, said comb having a handle portion (11) extending rearwardly from a head portion, said comb having a divider (114, 115) being positioned therein, said divider dividing said handle portion from said head portion such that said handle portion is fluidly discrete from said head portion, said reservoir being positioned within said head portion, each of said teeth extending downwardly from said head portion, each of said teeth having a distal end with respect to said head portion, said opening in each of said teeth extending through said distal end, said head portion having a top side, said top side having a fill opening (18) extending into said reservoir wherein said fill opening is configured to fill the reservoir with the fluid; a heating element (119) being integrated into said comb, said heating element being in thermal communication with said reservoir wherein said heating element is configured to heat the fluid in said reservoir, said heating element being coupled to said divider having said heating element 
Chou does not teach that said heating element has opposing ends being spaced on said divider, said heating element having a pair of straight sections, each straight section extending perpendicularly from said divider, said heating element having a medial section extending between said straight sections, page 4 of 9 said medial section being arcuate wherein said heating element is U- shaped or that said power supply comprises: at least one rechargeable battery being electrically coupled to said switch; and a charge port being recessed into said handle portion wherein said charge port is configured to receive a charge cord from a power source, said charge port being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery; a plurality of balls, each of said balls being positioned within a respective one of said teeth, each of said balls being biased into said opening in said respective tooth for closing said opening wherein each of said balls is configured to inhibit the fluid from passing through said opening, each of said balls having a diameter being greater than the diameter of said opening thereby inhibiting said balls from passing through said opening, each of said balls being urgeable into said respective tooth thereby displacing said balls from said opening in said respective tooth wherein each of said balls is configured to facilitate the fluid to pass outwardly through said opening in said respective tooth; and a plurality of biasing members, each of said biasing members being positioned within a respective one of said teeth, each of said biasing members engaging said ball in said respective tooth, each of said biasing members biasing said ball into said opening in said respective tooth for closing said opening.
Pound teaches a heating element (11) that has opposing ends being spaced on a divider (10), said heating element having a pair of straight sections, each straight section extending perpendicularly 
Levinson teaches a power supply that comprises: at least one rechargeable battery (26) being electrically coupled to said switch; and a charge port (30) being recessed into said handle portion wherein said charge port is configured to receive a charge cord from a power source, said charge port being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery (¶0047).
Call teaches a plurality of balls (8), each of said balls being positioned within a respective one of said teeth (3), each of said balls being biased (via 10) into said opening in said respective tooth for closing said opening wherein each of said balls is configured to inhibit the fluid from passing through said opening (col. 4, Il. 4-12), each of said balls having a diameter being greater than the diameter of said opening thereby inhibiting said balls from passing through said opening (col. 4, Il. 4-12 and Fig. 2), each of said balls being urgeable into said respective tooth thereby displacing said balls from said opening in said respective tooth wherein each of said balls is configured to facilitate the fluid to pass outwardly through said opening in said respective tooth (col. 3, Il. 61-68); and a plurality of biasing members (10), each of said biasing members being positioned within a respective one of said teeth, each of said biasing members engaging said ball in said respective tooth, each of said biasing members biasing said ball into said opening in said respective tooth for closing said opening (col. 4, Il. 4-12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the heating element of Chou with a heating element that has opposing ends being spaced on said divider, said heating element having a pair of straight sections, each straight section extending perpendicularly from said divider, said heating element having a medial section extending between said straight sections, said medial section being arcuate wherein said heating 
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the power supply of Chou with a power supply comprising : at least one rechargeable battery being electrically coupled to said switch; and a charge port being recessed into said handle portion wherein said charge port is configured to receive a charge cord from a power source, said charge port being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery as taught by Levinson, wherein doing so would be a matter of simple substitution of one power supply for another with predictable results.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the cotton tips of Chou with a plurality of balls, each of said balls being positioned within a respective one of said teeth, each of said balls being biased into said opening in said respective tooth for closing said opening wherein each of said balls is configured to inhibit the fluid from passing through said opening, each of said balls having a diameter being greater than the diameter of said opening thereby inhibiting said balls from passing through said opening, each of said balls being urgeable into said respective tooth thereby displacing said balls from said opening in said respective tooth wherein each of said balls is configured to facilitate the fluid to pass outwardly through said opening in said respective tooth; and a plurality of biasing members, each of said biasing members being positioned within a respective one of said teeth, each of said biasing members engaging said ball in said respective tooth, each of said biasing members biasing said ball into said opening in said respective tooth for closing said opening as taught by Call for the purpose of depositing an even amount of liquid (Call, col. 3, Il. 61-68).
Regarding claim 10, the combination of Chou, Call, Pound and Levinson teaches the assembly according to claim 9, wherein said handle portion has a first end (Chou 16), said first end threadably 
Regarding claim 11, the combination of Chou, Call, Pound and Levinson teaches the assembly according to claim 10, wherein said heating element is coupled to said first end, said heating element being oriented to extend along a longitudinal axis of said handle portion, said heating element being positioned within said reservoir when said handle portion is coupled to said head portion (Chou, Fig. 6).

Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.
Applicant argues that Chou and Call do not teach the heating member as claimed. 
In response, it is noted that the newly cited Pound reference is relied upon to teach the claimed heating member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754